     Case 5:20-cv-00280-VAP-JPR Document 43 Filed 10/30/20 Page 1 of 1 Page ID #:539



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    DAVID ANTHONY DEAN,               ) Case No. EDCV 20-0280-VAP (JPR)
                                        )
12                       Petitioner,    )
                                        )          J U D G M E N T
13                  v.                  )
                                        )
14    CHAD BIANCO, Sheriff,             )
      Riverside County,                 )
15                                      )
                         Respondent.    )
16
17          Pursuant to the Order Accepting Findings and Recommendations
18    of U.S. Magistrate Judge,
19          IT IS HEREBY ADJUDGED that the Petition is denied and this
20    action is dismissed without prejudice.
21
22    DATED: October 30, 2020
                                         VIRGIN
                                         VIRGINIA
                                             IN
                                             INI
                                              NIA A. PHILLIPS
23                                       U.S. DISTRICT
                                              DISTRICT JUDGE
24
25
26
27
28
